DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/987,494 filed 07 August 2020. Claims 1, 2, 9-15 pending. Claims 3-8 canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 9-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 9-15 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
Claim 1 recites “one or more planetary gears” in line 1. It is unclear if this limitation is referring to the planetary gears of a planetary gear set or a planetary gear 
Examiner’s Note
Paragraph [0026] discloses that the instant invention comprises one or more satellite mechanisms, which further creates ambiguity in light of the planetary gear systems also disclosed. Further, the application appears to call the planetary gears of the planetary gear systems “satellite” gears. However, these are only disclosed in the embodiments, do not distinguish the claimed planetary gears, and fail to add any further clarify to the interpretation of the claimed planetary gears.
Claim 1
Claim 1 recites “and/or” brakes” in line 4. It is unclear how a brake connects a sun, ring, and/or carrier, to any energy source. A brake connects a member to a fixed surface, which is not traditionally understood to be an energy source. A brake that connects two rotating members, (e.g., a sun, ring, and/or carrier to an energy source) is a clutch and not a brake.
Claim 1 recites “each planetary gear has its Sun and / or Carrier and / or Ring connected to one or several energy sources, directly and / or by means of gears and / or clutch and / or brakes in lines 2-4. It is unclear how each planetary gear can have its sun, carrier, and/or ring connected to one or several energy sources directly and by means of gears and clutch and brakes.
Examiner’s Note:
The term “and/or” is interpret to mean that conditional limitations are both met. In other words, the condition limitations of “and” and “or” must be present. If both are not present then the limitation is not met. Here, examiner interprets connected “by means of gears and clutch and brakes” to mean any transmission that contains gears, clutches and brakes that allows the elements disclosed to be connected to each other in any conceivable configuration. However, the elements cannot also be “directly connected” in addition to connected through any number of gears, clutches, and brakes.
The limitation”
Claim 1the output revolution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “one of these sources” in line 3. It is unclear what sources applicant is referring to.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “one or several energy sources,” and the claim also recites “wherein the drive mechanism doses power, torque and revolutions of an internal combustion engine and / or an electric machine” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Examiner’s Note:
The claim appears to indicate that there can be one or more energy sources. However, line 6 further limits claim 1 regarding the energy sources broadly set forth in lines 1 and 2. 
Claim 2 recites “one or more planetary gears” in line 1. It is unclear if this limitation is referring to the planetary gears of a planetary gear set or a planetary gear set. Lines 2-5 recite “a planetary gear system,” which is supported by at least paragraphs [0028], [0039], [0041]-[0045], and [0047]-[0050]. Paragraph [0028] discloses “each of the one or more planetary gear systems including a sun gear, a ring gear, and a carrier.” This appears to indicate that a planetary gear system includes a sun gear, 
Examiner’s Note
Paragraph [0026] discloses that the instant invention comprises one or more satellite mechanisms, which further creates ambiguity in light of the planetary gear systems also disclosed. Further, the application appears to call the planetary gears of the planetary gear systems “satellite” gears. However, these are only disclosed in the embodiments, do not distinguish the claimed planetary gears, and fail to add any further clarify to the interpretation of the claimed planetary gears.
Claim 2 recites “a first planetary system will be connected to a specific energy source at a number of revolutions.” It is unclear if this limitation should be interpreted to mean that there is a selective engagement (e.g., clutch) between the first planetary gear set and a specific energy source when a specific number of revolutions is present, or that the first planetary system is always connected to a specific energy source because “a number of revolutions” can be interpreted as any revolutions. The specification discusses this limitation in the context of a method claim at [0034], which does not provide further guidance as to how the limitation should be interpreted.
Examiner’s Note:
It appears that applicant is attempting to define a selective engagement via a clutch or equivalent; however, the limitation as drafted does not necessarily define such a relationship. Further, it appears that applicant is attempting to claim a method in an apparatus claim.
Claim 2 recites “at least one second planetary system will be connected to a specific energy source at the same or different number of revolutions than the first planetary system.” It is unclear if this limitation should be interpreted to mean that there is a selective engagement (e.g., clutch) between the second planetary gear system and a specific energy source when a specific number of revolutions is present, or that the second planetary system is always connected to a specific energy source because “a number of revolutions” can be interpreted as any revolutions. Further, the conditional “or” means that “the same number of revolutions” is sufficient to meet the limitation. The specification discusses this limitation in the context of a method claim at [0034], which does not provide further guidance as to how the limitation should be interpreted.
Examiner’s Note:
It appears that applicant is attempting to define a selective engagement via a clutch or equivalent; however, the limitation as drafted does not necessarily define such a relationship. Further, it appears that applicant is attempting to claim a method in an apparatus claim.
Claim 2 recites “a first planetary gear” in line 6. It is unclear if this is a part of the claimed one or more planetary gears or is included with the defined planetary system. 
Claim 2 recites the limitation "the Sun" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “a second planetary gear” in line 7. It is unclear if this is a part of the claimed one or more planetary gears or is included with the defined planetary system. The use of both terms creates confusion, which is discussed in rejections above. Because of the confusion regarding claim terms, this limitation is also rendered indefinite.
Claim 2 recites “not constant or proportional to the input” in line 8. It is unclear what applicant is claiming regarding this limitation. Constant and proportional are the only two ways to define a rotation relative to the input. Thus, claiming that the first planetary gear delivers outputs that are not constant or proportional to an input would mean that first planetary gear delivers no output.
Claim 2 recites the limitation "the input" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the final axis transmission" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 
Claim 13 recites “at least about” in line 1. It is unclear what applicant is defining. “At least” establishes a minimum that must be present. Here, the movement of the vehicle must be at least 100 kilometers. However, “about” is an approximate value. Here, about 100 kilometers includes values around 100 kilometers that are also below 100 kilometers. The “about” limitation appears to conflict with the “at least” language.
Claim 15 recites “at least one motor/generator” in line 2. It is unclear if this includes the electric machine of claim 10 and appears to be a double inclusion.
The remaining claims are additionally rejected as depending on a rejected base claim.
Examiner’s Note:
Due to the myriad of issue under 35 U.S.C. 112, examiner shall continue with a best understood interpretation to expedite prosecution and apply prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 9 recites the transitional phrase “comprising” in line 1, which “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” See MPEP 2111.03(I). However, claim 1 does not recite any transitional phrase or equivalent. Instead, claim 1 appears to be drafted as fully encompassing, which excludes additional unrecited elements. Thus, claim 9 appears to broaden and not further limit the subject matter of claim 1.
The test for proper dependency of a claim requires an examiner to determine if the dependent claim contains:
A reference to a claim previously set forth, and
Then specific a further limitation of the subject matter claimed.

[MPEP 608.01(n)(III)]
Here, claim 9 references independent claim 1. Thus (i) is met. However, (ii) requires a further specific limitation of the subject matter claimed. Claim 9 recites that the drive mechanism comprises two or more motor/generator sets. Aside from the other 35 U.S.C. § 112(b) issues set forth, paragraph [0012] defines a motor/generator set as “a set of at least one electric motor/generators.” Further, [0056] discloses that “the singular form of a word includes the plural, and vice versa, unless the context clearly dictates otherwise.” Claim 1 sets recites “one or several energy sources” in line 1 and 2 as well as “an electric machine” in line 6. It is noted that the use of the term “and/or” means that both the conditions “and” and
The use of “comprising,” in combination with claim 9’s lack of sufficient further limitation, shows that claim 9 fails to meet (ii). Thus, claim 9 must be rejected under 35 U.S.C. 112(d). See MPEP 608.01(n)(III)(“Claims which are in improper dependent form for failing to further limit the subject matter of a previous claim [. . .] should be rejected under 35 U.S.C. § 112(d).”).   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Examiner’s Note:
Amending claims 1 and 9 to overcome the current 35 U.S.C. § 112(b) rejections, as well as adding the transitional phrase “comprising” to claim 1, may be sufficient to overcome the current 35 U.S.C. § 112(d) rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, and 10-15 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2017/0197613 to GV et al. (hereinafter referred to as GV).
Regarding claims 1, 2, 9, and 10-15, GV discloses:
Claim 1:
Drive mechanism (i.e., 10) with one or more planetary gears (i.e., 20 has two planetary gear sets) connected to one or several energy sources of the same or different characteristics (i.e., 12 is an internal combustion engine, while 16 and 18 are electric machines), so that each planetary gear has its Sun and / or Carrier and / or Ring connected to one or several energy sources , directly and / or by means of gears and / or clutch and / or brakes (i.e., this limitation appears met by at least Figure 1 that shows the planetary gear sets attached to several energy sources and to an output through a variety of means), where one of these sources regulates the output revolutions of a planetary gear system, wherein the drive mechanism doses power, torque and revolutions of an internal combustion engine and / or an electric machine in the same or different proportion in direct connection to the final shaft of transmission (i.e. at least 52 controls the electric motors); in a hybrid or mild hybrid motorization system capable of delivering and recovering energy in direct and /or multiplied ratio (i.e., at least [006] discloses various modes).
Claim 2:
Drive mechanism (i.e., 10) with one or more planetary gears (i.e., 20 has two planetary gear sets) connected to one or several sources of energy (i.e., 12 is an internal combustion engine, while 16 and 18 are electric machines), in a hybrid or non-hybrid motorization system (i.e., title refers to system as a hybrid system), where a first planetary system will be connected to a specific energy source at a number of revolutions (i.e., 22a, which is part of the first planetary gear set is connected to motor 18), and at least one second planetary system will be connected to a specific energy source at the same or different number of revolutions than the first planetary system (i.e., 22b, which is part of the second planetary gear set is connected to motor 16), where there will also be linked a Sun, and / or Carrier and / or Ring of a first planetary gear with the Sun, and / or Carrier and / or Ring of at least one second planetary gear (i.e., both 30 and 26 link elements of the two planetary gear sets together), in such a way that the first planetary gear can deliver eligible output ratios in power and revolutions, not constant or proportional to the input, and can be directly connected to a final transmission shaft (i.e., 30 can be considered a final transmission shaft and 24a, which is a ring of the first planetary gear is directly connected to it. Further, B1 fixes the rotation of input 32, while the defined first planetary gear can still output torque to 30 via motor 18).
Claim 9:
Comprising two or more motor/generator sets (i.e., 18 and 16 are motor/generators).
Claim 10:
A method of moving a vehicle comprising at least one wheel that causes movement of the vehicle when in contact with a surface (i.e., [0028] discloses the system drives wheels to provide tractive power) and wherein the vehicle includes an internal combustion engine (i.e., 12) and an electric machine (i.e., both 16 and 18 are electric machines), the method comprising: applying rotational energy provided by an energy distributor (i.e., 52 is a controller that controls the motors) to the final axis transmission (i.e., 38), causing rotational movement and resulting in movement of the at least one wheel of the vehicle, causing movement of the vehicle (i.e., 28 discloses the power production and movement of the vehicle).
Claim 11:
Wherein the internal combustion engine is not running (i.e., [0006] discloses that brake B1 is engaged during an all electric mode, which means no engine running).
Claim 12:
Wherein movement of the vehicle is at least about 100 meters (i.e., the system is a vehicle that is capable of driving well beyond 100 meters).
Claim 13:
Wherein movement of the vehicle is at least about one kilometer (i.e., the system is a vehicle that is capable of driving well beyond 100 kilometers).
Claim 14:
Wherein rotational movement of the transmission does not cause rotational movement of the internal combustion engine (i.e., as set forth in [0006], in the electric only mode, B1 is engage, which means that the engine is not rotated by 14).
Claim 15:
Wherein the rotational energy of the energy distributor is provided through at least one motor/generator set by way of at least one accumulator set (i.e., 50 is a battery, which meets the definition of accumulator set forth in at least [0012] of the instant application).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 and 15 of Application No. 16/206,873. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue encompass identical subject matter. Claim 15 of the ’873 application encompasses identical subject matter to claim 2 of the instant application. Claim 8 of the ’873 application encompasses identical subject matter to claim 10 of the instant application, except claim 10 includes an electric machine in addition to an engine and transmission. Since the claim uses the term transitional phrase “comprising” and the applications are directed to hybrid systems, an electric motor is within the subject matter contemplated by the claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2015/0105200 teaches a drive assembly with two planetary gear sets, several energy sources and a battery. However, the reference fails include all limitations of each independent claim.
2011/0263379 teaches a drive assembly with a planetary gear set, several energy sources, and a batter. However, the reference fails to teach or disclose a second planetary gear set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659